In re: Powers Jr., Melvin J.; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. P, No. OS-3977; to the Court of Appeal, Fifth Circuit, No. 08-K-1261.
Writ granted. The Clerk of Court exceeded his authority by declining to accept the Motion to Reconsider, as he did not have the authority to consider or deny it. The Petitioner’s motion should have been accepted by the Clerk. This matter is remanded to the Court of Appeal for acceptance of the filing by the Clerk of Court’s Office, and consideration of the motion by the Court in accord with the Constitution. La. Const. Art. V, Sections 8 and 10. See The Estate of Luke Petro-vich v. Melancon, 09-1093 (La.10/2/09), 18 So.3d 123.